Fourth Court of Appeals
                                       San Antonio, Texas
                                              August 15, 2016

                                           No. 04-16-00470-CV

                                         IN RE Jim WEYNAND

                                    Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Jason Pulliam, Justice

      Real party in interest Olmos Equipment, Inc., has filed a notice stating that it is in
bankruptcy. The notice complies with Rule 8 of the Texas Rules of Appellate Procedure.
Accordingly, this mandamus proceeding and all time periods are stayed from the date the
bankruptcy petition was filed. See TEX. R. APP. P. 8.2.

         It is therefore ORDERED that this mandamus proceeding is ABATED.                     For
administrative purposes, the mandamus proceeding will be treated as a closed case, unless and
until it is reinstated in accordance with Rule 8.3 of the Texas Rules of Appellate Procedure.

           It is so ORDERED on August 15, 2016.


                                                       PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle, Clerk



         1
           This proceeding arises out of Cause No. 2016CI11958, styled Jim Weynand v. Frost Bank; Ritchie Bros.
Auctioneers (America) Inc., the Struthoff Company, Inc.; Bartlett Cocke; Bexar County; Bob Moore Construction,
Inc.; Cadence McShane Constructions Co., LLC; Capco Steel, Inc.; Dysart, LLC; Embrey Partners; Emerson
Construction; Fetzer Companies, Inc.; Galaxy Builders, Ltd.; Godfrey Construction; Olmos Contracting I, LLC;
Reid & Associates; and Resource Commercial, Inc., , pending in the 285th Judicial District Court, Bexar County,
Texas, the Honorable Richard Price presiding.